                                                        [Docket No. 35]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


ADA SMALL,

          Plaintiff,                   Civil No. 17-1924 (RMB/JS)

             v.                               OPINION

THE MEMORIAL HOSPITAL OF
SALEM COUNTY, et al.,

          Defendants.



APPEARANCES:

MARTIN T. McDONOUGH, ESQ.
13 West Avenue, Suite A
Woodstown, New Jersey 08098
          Attorney for Plaintiff

BLUMBERG & WOLK, LLC
By: Jay J. Blumberg, Esq
     Erika L. Mohr, Esq.
158 Delaware Street
P.O. Box 68
Woodbury, New Jersey 08096
          Attorneys for Defendant Jay Morros, M.D.


BUMB, UNITED STATES DISTRICT JUDGE:

     This suit arises out of the alleged misdiagnosis of Plaintiff

Ada Small when she went to the emergency room of Defendant The

Memorial Hospital of Salem County (hereafter “the Hospital”).

Defendant Dr. Jay Morros, one of the emergency room doctors, moves

for summary judgment.    Small has filed no opposition to the




                                   1
motion. 1    For the reasons stated herein, the motion will be

granted.

I.   FACTUAL BACKGROUND

     On March 28, 2015, Plaintiff Ada Small presented to the

Hospital’s emergency room complaining of intermittent sharp, tight

chest and shoulder pain which reportedly began approximately

twelve hours prior.      (Defendant’s Statement of Material Facts 2,

“SMF,” ¶ 1)      Small was eventually examined by Defendant Dr.

Jimenez, an Emergency Department attending physician.        (Id. ¶ 8)

     Dr. Jimenez conducted a review of Small’s symptoms and a

physical examination.        (SMF ¶¶ 9-10)   Small was then treated for

anxiety and pain.      (Id. ¶ 11)

     “Following Ms. Small’s examination by Dr. Jimenez, the role

of attending physician was handed off to Dr. Morros.        Dr. Morros

did not conduct a repeat examination of Ms. Small.        Thereafter,

Ms. Small was ordered discharged to home with diagnoses of anxiety

reaction and cervical radiculopathy and was additionally ordered

to follow up with her primary care physician . . . in two to three

days.”      (SMF ¶¶ 12-14)




     1   Plaintiff’s opposition was due December 26, 2018.

     2  Defendant Morros’ Statement of Material Facts has not been
opposed because Small has filed no opposition at all to the
instant motion. Accordingly, facts contained in the Statement of
Material Facts are “deemed undisputed for purposes of the summary
judgment motion.” L. Civ. R. 56.1(a).

                                       2
      On April 1, 2015, Small was seen by her primary care

physician who concluded, after performing an EKG, that “Ms. Small

may have experienced a recent myocardial infarction.”    (SMF ¶ 15,

16)   Ms. Small went straight from her primary care physician’s

office to the Hospital.   (Id. ¶ 17-18)    After being examined at

the Hospital, Small “was transferred to Cooper University Hospital

for cardiac catheterization.”     (Id. ¶ 20)

      The Complaint asserts four counts, excluding the “John Doe /

Jane Doe” and “ABC Corporation” counts: (1) violation of the

Emergency Medical Treatment and Active Labor Act (EMTALA), 42

U.S.C. § 1395dd, against the Hospital; (2) medical malpractice /

negligence against Defendant Dr. Jimenez; (3) medical malpractice

/ negligence against Defendant Dr. Morros; and (4) respondeat

superior liability of the Hospital. 3

II.   SUMMARY JUDGMENT STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”     Fed. R. Civ. P.

56(a).    A fact is “material” if it will “affect the outcome of the

suit under the governing law[.]”     Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).   A dispute is “genuine” if it could lead




      3 The Court exercises federal question subject matter
jurisdiction pursuant to 28 U.S.C. § 1331 and supplemental
jurisdiction pursuant to 28 U.S.C. § 1367.

                                    3
a “reasonable jury [to] return a verdict for the nonmoving party.”

Id.

      “[W]hen a properly supported motion for summary judgment [has

been] made, the adverse party ‘must set forth specific facts

showing that there is a genuine issue for trial.’”   Anderson, 477

U.S. at 250 (citing Fed. R. Civ. P. 56(e)).   In the face of a

properly supported motion for summary judgment, the nonmovant’s

burden is rigorous: he “must point to concrete evidence in the

record”; mere allegations, conclusions, conjecture, and

speculation will not defeat summary judgment.   Orsatti v. New

Jersey State Police, 71 F.3d 480, 484 (3d Cir. 1995); accord,

Jackson v. Danberg, 594 F.3d 210, 227 (3d Cir. 2010) (citing

Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 228

(3d Cir. 2009) (“[S]peculation and conjecture may not defeat

summary judgment.”)).   Failure to sustain this burden will result

in entry of judgment for the moving party.

      The same basic legal analysis applies when a summary judgment

motion is unopposed, Anchorage Associates v. Virgin Islands Board

of Tax Review, 922 F.2d 168 (3d Cir. 1990), however, the material

facts put forth by the movant are deemed undisputed pursuant to L.

Civ. R. 56.1(a) (“any material fact not disputed shall be deemed

undisputed for purposes of the summary judgment motion.”).

III. ANALYSIS

      Defendant Dr. Morros moves for summary judgment as to the

medical negligence claim asserted against him, asserting that

                                  4
Small has no evidence to establish that Dr. Morros departed from

the applicable standard of care.

     It is well-settled that a plaintiff asserting medical

negligence must put forth expert testimony concerning the alleged

deviation from the standard of care.    Gardner v. Pawliw, 150 N.J.

359, 375 (1997); Schueler v. Strelinger, 43 N.J. 330, 345 (1964);

Sanzari v. Rosenfeld, 34 N.J. 128, 134-35 (1961).

     Small has submitted no opposition to the instant motion;

thus, she has not sustained her burden of putting forward evidence

of Dr. Morros’ alleged negligence.     Indeed, Small’s expert report,

which Morros attaches to his Motion for Summary Judgment as

Exhibit J, demonstrates the lack of evidence in this regard.    As

Morros correctly observes, Small’s expert “did not offer any

opinion that the care and treatment rendered by Dr. Morros to Ms.

Small deviated from the accepted standards of care” (Moving Brief,

p. 7), even though: (1) the expert report specifically states that

the expert “was asked to determine whether the care and treatment

Ms. Small received from the ER physicians met the standard of

care,” (emphasis added); and (2) the expert reviewed, inter alia,

all of the Emergency Department records and the Deposition of Dr.

Morros. (Def’s Ex. J)

     Small has failed to sustain her summary judgment burden of

putting forth evidence to support her claim against Dr. Morros.

Accordingly, Dr. Morros’ Motion for Summary Judgment will be

granted.

                                   5
IV.   CONCLUSION

      For the foregoing reasons, Defendant Morros’ Motion for

Summary Judgment will be granted.       An appropriate Order shall

issue on this date.


Dated: January 16, 2018                 __s/ Renée Marie Bumb_______
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE




                                    6
